Citation Nr: 9919131	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  92-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 1998 the Board remanded the case to the RO for 
additional development.


REMAND

Review of the record reflects that in accordance with Board 
remand instructions the RO notified the veteran that 
additional evidence was required in support of his claim and 
scheduled him for a psychiatric examination.  A December 1998 
report indicated the veteran failed to report for the 
scheduled examination.  The veteran has provided no reason 
for his failure to report; however, in March 1999 he 
submitted notice of a change of address.  In addition, the 
veteran's service representative suggested that as the RO 
found the veteran to be incompetent to handle VA benefit 
disbursement funds in April 1999 he may also not have been 
competent to understand the necessity that he report for his 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (1998).

The Court has also held that a veteran must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992). 

Although the record does not reflect the veteran was 
inadequately notified of the December 1998 examination, the 
Board finds that the veteran should be afforded another 
opportunity to attend a VA examination, with the 
understanding that failure to attend the examination without 
good cause shall result in the denial of his claim for VA 
benefits.  See 38 C.F.R. § 3.655 (1998).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The RO should re-mail the November 
1998 notification of the Board remand to 
the veteran at his last address of record 
as provided on the March 1999 VA address 
change form.  

The RO should then request that the 
veteran, his guardian or his service 
representative indicate if the veteran is 
willing to report for a VA psychiatric 
examination in support of the claim for a 
higher evaluation.  If the veteran can 
not be located or refuses to report for a 
VA examination, the RO should take 
appropriate action to dismiss or deny the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  If, and only if, the veteran 
indicates he is willing to report for an 
examination, he should be rescheduled for 
a VA psychiatric examination to determine 
the present degree of impairment caused 
by his service-connected PTSD.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the 

examiner prior to the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.

If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner should 
also comment on the extent to which the 
service-connected PTSD impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning (GAF) scale, 
only as it relates to the veteran's 
service-connected PTSD, and include a 
definition of the numerical code 
assigned. 

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




